IN THE SUPREME COURT OF GUAM



IN THE MATTER OF THE GUARDIANSHIP OF
          YUK LAN MOYLAN,
                      Ward.

          RICHARD E. MOYLAN,
                    Appellant,

                        v.

   LINA LEIALOHA MOYLAN ALSTON,
                    Appellee.


       Supreme Court Case No.: CVA19-022
        Superior Court Case No.: SP0106-07
     (consolidated with SP0104-07, SP0105-07,
        SP0107-07, SP0110-07, SP0111-07)


                   OPINION


           Cite as: 2021 Guam 15

     Appeal from the Superior Court of Guam
     Argued and submitted on January 28, 2021
           Via Zoom video conference
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                       Page 2 of 19


Appearing for Appellant:                              Appearing for Appellee:
Gary Wayne Francis Gumataotao, Esq.                   Jacqueline Taitano Terlaje, Esq.
Law Office of Gumataotao & Pole                       Law Office of Jacqueline Taitano Terlaje, P.C.
456 W. O’Brien Dr., Ste. 104                          284 W. Chalan Santo Papa
Hagåtña, GU 96910                                     Hagåtña, GU 96910

Douglas B. Moylan, Esq.
Skinner Plaza Bldg.
138 W. Seaton Blvd., Ste. 201
Hagåtña, GU 96910
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                   Page 3 of 19


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


TORRES, J.:

[1]     This case arises out of the same highly contested guardianship case we addressed in In re

Guardianships of Moylan, 2011 Guam 16 (“Moylan I”); In re Guardianship of Moylan, 2017

Guam 28 (“Moylan II”); In re Guardianship of Moylan, 2018 Guam 8 (“Moylan III”); In re

Guardianship of Moylan, 2018 Guam 15 (“Moylan IV”); and In re Guardianship of Moylan,

2018 Guam 21 (“Moylan V”). The Superior Court appointed Lina Leialoha Moylan Alston,

daughter and guardian of Yuk Lan Moylan’s person, as a limited guardian of Yuk Lan Moylan’s

estate. Richard Moylan, son of Yuk Lan Moylan, appeals this appointment. We affirm the trial

court’s findings about the notice, bond, and special guardian appointment, but remand for an

appointment of a guardian for the rest of the estate.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     Yuk Lan Moylan (“Yuk Lan”) and her late husband were successful businesspeople who

amassed many valuable assets. In 2007, each was diagnosed with varying stages of Alzheimer's

disease, which limited their ability to care for themselves and their assets. Mr. and Mrs. Moylan

had four children: Richard Moylan, Kurt Moylan, Lina Leialoha Moylan Alston, and Francis

Lester Moylan, Jr. Yuk Lan is 103 years old.

[3]     In preceding appeals, a judge appointed Kurt Moylan (“Kurt”) as a limited, special

guardian of the estate and Lina Leialoha Alston (“Leialoha”) as the limited, special guardian of

the person of Yuk Lan. Kurt resigned as the guardian of the estate, leaving no guardian of the

estate itself and Leialoha as the limited guardian of Yuk Lan’s person. Thus, there was no

available signatory for the checking account used for the payment of Yuk Lan’s expenses, and no
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                   Page 4 of 19


way to pay for necessities such as utilities, health care, insurance, and general caregiving.

Leialoha paid for some of these expenses partly from her personal funds, and Yuk Lan has

amassed $25,682.34 in expenses. Leialoha kept record of these expenses and provided the court

a detailed report of the expenses.

[4]     On December 20, 2018, Leialoha petitioned to become a special guardian of Yuk Lan’s

estate, requesting access to specific accounts to pay certain financial obligations of Yuk Lan.

This petition noted that it was a temporary request pending the appointment of a general

guardian of the estate.

[5]     On May 3, 2019, Leialoha also filed a verified petition requesting appointment as general

guardian of Yuk Lan’s estate and another request for access to specific accounts to pay certain

financial obligations of Yuk Lan. In this petition, Leialoha noted she “is prepared to post the

necessary bond to serve as the General Guardian of the Estate of Yuk Lan Moylan.” Record on

Appeal (“RA”), tab 595C at 5 (V. Pet., May 3, 2019). Leialoha also requested a hearing every

three weeks to determine the monthly payments to be made on Yuk Lan’s behalf.

[6]     The verified petition included letters from Dr. Ismael, a psychiatrist at Guahan

Behavioral Health Clinic, about Yuk Lan’s medical condition. The letters detail the slow,

deteriorating mental condition of Yuk Lan, her severely impaired memory, and her increasing

need for “assistance and supervision with activities of daily living.” RA, tab 595C at Ex. B (V.

Pet.). A week later, during an ex parte hearing for orders pending a hearing, the court took

judicial notice of Yuk Lan’s medical condition. The court found the expenses detailed in the

petition to be reasonable and appointed Leialoha a special limited guardian of Yuk Lan under its

powers under 15 GCA § 3501. The temporary limited guardianship allowed Leialoha to pay the

expenses outlined in the court-approved list of expenses. The court established that “upon
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                      Page 5 of 19


completion of satisfying these expenses using Mrs. Moylan’s funds, the guardianship will be

terminated.” RA, tab 602C (Dec. & Order, May 10, 2019).

[7]     In another hearing a few days later, the Superior Court denied Leialoha’s December 20,

2018 petition to become the special guardian of the estate on procedural grounds, as there was no

evidence Yuk Lan received notice of the hearing.

[8]     Leialoha subsequently served Yuk Lan with the petition for general guardianship

documents filed on May 3, 2019, including: the verified petition for appointment of general

guardian, Leialoha’s affidavit, special letters of guardianship, a declaration of counsel in support

of the ex parte application, and another notice of hearing.

[9]     About a month later, the court authorized another temporary limited guardianship,

allowing Leialoha to again pay Yuk Lan’s monthly expenses. In this Decision and Order, the

court noted that “a Petition for General Letters of Guardianship has been served on Mrs. Moylan

as of May 29, 2019, and guardianship proceedings may shortly result in a guardian of the estate

of Mrs. Moylan.” RA, tab 616C (Dec. & Order, June 20, 2019).

[10]    On July 5, 2019, a notice of hearing was filed by the Clerk of the Superior Court.

Douglas B. Moylan, attorney for the appellant Richard Moylan (“Richard”), was listed as a

recipient of the notice. The notice includes the caption “Special Proceeding Case No.: SP0106-

07,” the same case number used on the December petition, the May petitions, the May decision

and order, and the June decision and order. The notice of hearing states the following: the time

of hearing as “9:00 a.m.”; the date of hearing as “July 23, 2019”; the location of the hearing as

“Guam Judicial Center, Hagåtña, Guam”; and the purpose of the hearing as “Guardianship.”

RA, tab 622C (Notice Hr’g, July 5, 2019). A “Declaration of Service” was filed on July 18,

2019, attesting to service of the notice on Yuk Lan.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                   Page 6 of 19


[11]    During the hearing on the general guardianship, the court observed Yuk Lan. The court

noted that Yuk Lan “showed no indication that she was aware that the Court proceedings

concerned her, or even that any Court proceedings were occurring at all.” RA, tab 647C at 7

(Finds. Fact & Concl. L., Sept. 27, 2019). The court found Leialoha cared for Yuk Lan for over

a decade, feeding, transporting, and making all necessary arrangements for her mother. The

court took judicial notice of the prior proceedings about Yuk Lan’s competence and concluded

that she is incompetent and in need of a guardian.

[12]    In a report of expenses filed by Leialoha, $369.66 was used to pay for Francis Moylan,

Jr.’s medical and dental insurance. This was not an authorized expense. The court, however,

found this expense was not enough to prove Leialoha unfit for guardianship. Leialoha also used

funds to unnecessarily pay property taxes on leased properties, properties whose rental

agreements state the lessees themselves are responsible for the property taxes. The court found

the use of funds for these property taxes improper; however, it did not find payment of these

taxes as sufficient evidence of Leialoha’s unfitness for guardianship.

[13]    While Leialoha requested a general guardianship of the person and estate of Yuk Lan, the

court found that Leialoha did not need unlimited access to the estate to care for Yuk Lan and her

property. The court appointed Leialoha as the limited guardian of Yuk Lan’s estate. The court

granted Leialoha access to a single account, the ANZ Guardianship Account, which receives

rental income from Yuk Lan’s property leases, and one-time access to a Bank of Guam account

to transfer $100,000.00 to the ANZ Guardianship Account. The ANZ Guardianship Account had

an estimated balance of $66,000, and annual rental income between $60,000 and $84,000 was to

be deposited into that account.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                   Page 7 of 19


[14]    The trial court found “[a] surety bond from an authorized surety company . . . in the

amount of $250,000” from Leialoha would meet the requirements of 15 GCA § 4001. RA, tab

647C at 12 (Finds. Fact & Concl. L.).

[15]    The court issued letters of guardianship appointing Leialoha the limited guardian of Yuk

Lan’s estate issued. Richard timely appealed.

                                         II. JURISDICTION

[16]    This court has jurisdiction over appeals from orders granting or revoking letters of

guardianship. 48 U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-51 (2021)); 15 GCA

§ 4801 (2005); 7 GCA § 3107 (2005).

                                  III. STANDARD OF REVIEW

[17]    We review jurisdictional questions de novo. Moylan V, 2018 Guam 21 ¶ 7 (citing People

v. San Nicolas, 2016 Guam 21 ¶ 9). We review the appointment of a particular guardian for

abuse of discretion. Id. (citing In re Guardianship of Ulloa, 2014 Guam 32 ¶ 22). “Questions

regarding ‘[w]hether a bond is required to be posted by a guardian over a person’ and the

corresponding statutory calculations are issues of statutory construction reviewed de novo.” Id.

(alteration in original) (quoting Moylan I, 2011 Guam 16 ¶ 13).

                                            IV. ANALYSIS

A. Leialoha Properly Served Notice of the Guardianship Hearing on Yuk Lan

[18]    Richard argues Yuk Lan was not properly served notice of the July 23, 2019 guardianship

hearing because the notice provided was deficient, thus robbing Yuk Lan of her due process

protections. Appellant’s Br. at 9-12, 16 (Jan. 6, 2020). We disagree.

[19]    Notice is a fundamental aspect of due process, and deficient notice to interested persons

of an official proceeding violates their due process rights. Aflague v. Moylan ex rel. Estate of
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                    Page 8 of 19


Moylan, 2020 Guam 18 ¶ 14. In a guardianship proceeding, deficient notice renders a decision

void, as proper notice is a prerequisite for ensuring both the ward’s due process rights and the

court’s jurisdiction. See id.; Moylan V, 2018 Guam 21 ¶ 13; see also In re Dahnke’s Estate &

Guardianship, 222 P. 381, 383 (Cal. Dist. Ct. App. 1923).

[20]    Title 15 GCA § 3802 defines the procedural conditions for appointing a guardian over an

incompetent ward. Section 3802 states that after filing a verified petition alleging a potential

ward’s incompetence, “the clerk shall set the same for hearing by the court and shall cause notice

to be given to the alleged insane or incompetent person of the time and place of hearing, not less

than five (5) days before the time so appointed; and such person, if able to attend, must be

produced at the hearing . . . .” 15 GCA § 3802 (2005). The notice must, at least five days before

the hearing date, inform the potential ward of the time and place of the hearing. Id.; see also

Moylan V, 2018 Guam 21 ¶ 13 (holding that section 3802’s five-day notice requirement must be

strictly construed).

[21]    “The Guam statutes governing guardianships were borrowed from sections of the

California Probate Code prior to their amendment.” Moylan I, 2011 Guam 16 ¶ 28. The relevant

parts of California’s Probate Code mirrored Guam’s from 1850 to 1979. See West’s Ann. Cal.

Prob. Code § 1461, Historical and Statutory Notes (previously codified as Cal. Code Civ. Proc.

§ 1763 until 1931); see also In re Peterson’s Guardianship, 191 P.2d 98, 99 (Cal. Dist. Ct. App.

1948) (noting California Probate Code section 1461 was based on California Code of Civil

Procedure section 1763). “[W]hen Guam adopts a statute from California, California case law is

persuasive when there is no compelling reason to deviate from California's interpretation.”

Moylan I, 2011 Guam 16 ¶ 28 (citing Castino v. G.C. Corp., 2010 Guam 3 ¶ 22). Thus, we look
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                                      Page 9 of 19


to California’s case law from 1850 to 1979 to aid our interpretation of 15 GCA § 3802’s notice

requirements.

[22]     In Snyder v. Superior Court of San DiegoCounty, the court held that, under the statute,

sufficient notice of the petition must include the time of the hearing, the place of the hearing, and

be given to the potential ward at least five days before the hearing. 274 P. 337, 338-39 (Cal.

1929) (in bank); see also McGee v. Hayes, 59 P. 767, 768 (Cal. 1899) (per curiam) (holding

sufficient notice must contain exact date and place of hearing before court has jurisdiction to

make appointment for guardianship). Similarly, the Ninth Circuit held that under section 896 of

the Alaska Code,1 notice must be served personally upon the potential adult ward. Martin v.

White, 146 F. 461, 465 (9th Cir. 1906) (opining that potential ward must be personally served

notice because only interested party is potential ward, and they should merely need personal

notice to prompt their presence and desire for an immediate hearing (citing Evans v. Johnson, 19

S.E. 623, 624-25 (W. Va. 1894))).

[23]     In Grinbaum v. Superior Court in & for City & County of San Francisco, the court held

that notice must be given, regardless of the express statutory language, to satisfy due process of

law. 221 P. 635, 640 (Cal. 1923) (in bank). According to the court:

         [T]he personal liberty or property rights of a person alleged to be insane or
         incompetent cannot be invaded or impaired by the appointment of a guardianship
         over his person or estate without the giving to him of some form of notice
         sufficient to satisfy the constitutional requirement as to due process of law.

         1
             Section 896 of the Alaska Code, the statute interpreted in Martin v. White, states:
         When the relatives or friends of any insane person, or any other persons inhabitants of the precinct
         in which such insane person resides, shall apply to the commissioner by petition in writing to have
         a guardian appointed for him, the commissioner shall cause notice to be given to the supposed
         insane person of the time and place appointed for hearing the case, not less than ten days before
         the time so appointed; and if, after a full hearing, it shall appear to the commissioner that the
         person in question is incapable of taking care of himself, the commissioner shall appoint a
         guardian of his person and estate, with the powers and duties hereinafter specified.
Martin v. White, 146 F. 461, 463 (9th Cir. 1906).
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                      Page 10 of 19


Id. “The Due Process Clause requires ‘notice reasonably calculated, under all the circumstances,

to apprise interested parties of the pendency of the action and afford them an opportunity to

present their objections.’” Aflague, 2020 Guam 18 ¶ 15 (quoting Jones v. Flowers, 547 U.S.

220, 226 (2006)).

[24]    In sum, to sufficiently serve notice per the requirements of 15 GCA § 3802 and due

process, notice must: be personally served on the potential ward at least five days before the

hearing; detail the time, place, and location of the hearing; and be served in a form that can

reasonably apprise the potential ward of the purpose of the hearing so that the potential ward can

prepare objections.

[25]    Richard argues that Yuk Lan was deprived of her due process protections because she

was not properly served notice of the July 23, 2019 guardianship hearing, as the notice provided

was deficient.      Appellant’s Br. at 9-12.          Richard asserts that “[p]rospective wards, who

oftentimes already suffer from partial cognitive impairment, let alone physical handicaps such as

hearing, speech, or sight loss, need enough due process to apprise them of the date, time, and

nature of the [c]ourt proceeding in order to prepare.” Appellant’s Reply Br. at 1 (Nov. 2, 2020).

“Vague, ambiguous, or non-contemporaneously served documents” may be unduly confusing for

a prospective ward. Id.

[26]    The notice itself was delivered more than five days before the hearing date. The notice

included the time, date, and location of the hearing. The notice also stated the purpose of the

hearing, “Guardianship,” which, when combined with the other documents served on Yuk Lan

on May 29, 2019, such as the petition for general guardianship, presented Yuk Lan with

sufficient information about the impending hearing. Given the information provided and timely,

personal service of the notice, we hold that service was proper.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                    Page 11 of 19


[27]    Richard also argues the notice was vague and confusing, thus violating due process

requirements, because Leialoha did not withdraw or refile the previous December 2018 special

guardianship petition or the May 3, 2019 general guardianship petition. See Appellant’s Br. at

12-13. Richard asserts it was impossible to discern which guardianship hearing would be

conducted on July 23, 2019. Id. at 13-14.

[28]    We find this argument unpersuasive, as these petitions were not ambiguous and did not

refer to unresolved proceedings. The December 2018 petition for special guardianship was

resolved on May 14, 2019, when the court denied the petition in a Decision and Order. The May

3, 2019 petition for orders pending a hearing was resolved on May 10, 2019, when the court

issued a Decision and Order on the second ex parte request for funds to pay Yuk Lan’s monthly

expenses for care and maintenance. The May 3, 2019 petition for a general guardianship was

resolved when the court appointed Leialoha the limited guardian of Yuk Lan’s estate. Richard

characterizes these petitions as confusing, leaving a reasonable person unable to discern which

petition related to the July 2019 guardianship proceedings. We disagree. There is no extra

procedural requirement for petitioners to “withdraw” or “refile” petitions after the court issues a

decision and order, as Richard suggests, and no authority has been briefed explaining why we

should require such a practice. See Appellant’s Br. at 10–11. While it may be better practice to

serve the petition for guardianship, the notice of hearing, and other relevant documents

contemporaneously, 15 GCA § 3802 does not require contemporaneous service.

B. The Trial Court Did Not Err in Appointing a Limited Guardian for the Estate or in
   Mandating a Bond for Less than the Value of the Estate

        1. Limited guardianship

[29]    Richard argues the trial court cannot allocate only partial control of Yuk Lan’s estate to

Leialoha. Appellant’s Br. at 19-20. We disagree.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                      Page 12 of 19


[30]    Title 15 GCA § 3502, General and Special Guardians, states: “Guardians are either

general or special. A general guardian is a guardian of the person or of the general estate of the

ward within [Guam], or of both. Every other is a special guardian.” 15 GCA § 3502 (2005).

This statute details two types of guardianships: one that is general, without specific limitations

over the person or estate, and one that is limited. Implicit in this dichotomy is the authority for

the court to appoint one as a limited guardian, titled a “special guardian” by the statute.

[31]    This court has upheld and acknowledged the need and utility of a limited guardianship for

Yuk Lan. In Moylan I, this court held:

               The limited guardianship of Mrs. Moylan’s estate authorized Kurt to assist
        his mother in managing a limited set of functions . . . . [W]e find that the limited
        guardianship set up for Mrs. Moylan by the trial court adequately addressed her
        need for protection and right to autonomy. The trial court developed a
        guardianship plan that protects Mrs. Moylan’s autonomy as much as possible,
        while still affording her the assistance she needs. As a result, the trial court did
        not abuse its discretion in appointing a limited guardian for the estate and for the
        person of Mrs. Moylan.

2011 Guam 16 ¶ 24. In Moylan I, Richard made similar arguments about the appointment of a

limited guardian. We rejected his arguments, finding:

        While Richard is correct that the term “limited guardian” does not appear in the
        Guam code, the Guam code allows for “special guardians.” See 15 GCA § 3502
        (2005); 19 GCA § 9105 (2005). Guam classifies general guardians as
        “guardian[s] of the person or of all of the property of the ward within Guam,” and
        special guardians as every other guardian. 19 GCA § 9104 (2005); see also 15
        GCA § 3502; 19 GCA § 9105. Though it may be more appropriate to consider
        Kurt and [Leialoha] to be special guardians over Mrs. Moylan, the trial court did
        not err in appointing Kurt and [Leialoha] as limited guardians. The trial court
        closely and carefully analyzed Mrs. Moylan’s mental and physical condition
        while making its guardianship decision and did not abuse its discretion in finding
        that a limited guardianship over the person and estate of Mrs. Moylan was
        appropriate.

Id. ¶ 25.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                       Page 13 of 19


[32]    A California court has come to the same conclusion, holding:

        [T]he Probate Code provides that a general guardian is a guardian of the person or
        of the general estate of the ward, while every other guardian is a special guardian.
        This section would indicate that the Probate Court has inherent power to appoint
        such guardians ‘other’ than general guardians. It is not to be presumed that this
        language is meaningless.

In re Corotto, 270 P.2d 498, 503 (Cal. Dist. Ct. App. 1954).

[33]    There are strong policy reasons for limited or special guardianships.                  As we

acknowledged in Moylan I, a limited guardianship allows the court to “balance between the need

for the ward’s protection and the ward’s right to autonomy.” 2011 Guam 16 ¶ 24. Limited

guardianship has been recognized as a ‘best practice’ by the ABA Commission on the Mentally

Disabled. See Jamie L. Leary, A Review of Two Recently Reformed Guardianship Statutes:

Balancing the Need to Protect Individuals Who Cannot Protect Themselves Against the Need to

Guard Individual Autonomy, 5 Va. J. Soc. Pol’y & L. 245, 256 (1997).                 Limited, special

guardianships enable the court to use the least restrictive means to protect a ward. See id.

Limited guardianships allow the court to balance the need to protect the incapacitated individual

with that individual’s right to autonomy. See In re Estate of Bennett, 461 N.E.2d 667, 671 (Ill.

App. Ct. 1984).

[34]    It is within the Superior Court’s power to appoint a limited, special guardian of Yuk

Lan’s estate.

        2. Bond amount

[35]    The court held that Leialoha had to obtain a surety bond in the amount of $250,000 to

satisfy the requirements of 15 GCA § 4001. Richard argues this statute requires the bond posted

by a guardian of an estate to be for at least the entire value of the estate. Appellant’s Br. at 22.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                    Page 14 of 19


[36]    The plain language of a statute must be the starting point for statutory interpretation.

Aguon v. Gutierrez, 2002 Guam 14 ¶ 6 (quoting Pangelinan v. Gutierrez, 2000 Guam 11 ¶ 23);

Am. Tobacco Co. v. Patterson, 456 U.S. 63, 68 (1982). “Absent clear legislative intent to the

contrary, the plain meaning prevails.” Sumitomo Constr., Co. v. Gov’t of Guam, 2001 Guam 23

¶ 17. In interpreting a statute, we have recognized that “the court’s task is to determine whether

or not the statutory language is ‘plain and unambiguous.’ ‘The plainness or ambiguity of

statutory language is determined by reference to the language itself, the specific context in which

that language is used, and the broader context of the statute as a whole.’” Aguon, 2002 Guam 14

¶ 6 (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 340–41 (1997)). “[I]n expounding [on] a

statute, we must not be guided by a single sentence or member of a sentence, but look to the

provisions of the whole law, and to its object and policy.” Sumitomo, 2001 Guam 23 ¶ 17

(quoting Kelly v. Robinson, 479 U.S. 36, 43 (1986)).

[37]    Section 4001 mandates a guardian of an estate furnish a bond “which sum shall be not

less than twice the value of the personal property and twice the value of the probable annual

rents, issues and profits of all property belonging to the ward.” 15 GCA § 4001 (2005). If the

guardian uses a surety company, the bond must not be “less than the value of the personal

property and the probable annual rents, issues and profits of all property belonging to the ward.”

Id.

[38]    The statute gives little guidance on a court’s ability to adjust the amount of the bond. In

Moylan I, we held that 15 GCA § 4001 does not articulate its every exception. See 2011 Guam

16 ¶¶ 31-32. We looked to the intent of section 4001 and held that it applies only to guardians of

an estate, not guardians of the person, despite no explicit caveat in the text defining this
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                      Page 15 of 19


demarcation. Id. We are now compelled again to look to the intent of this text and delineate the

equitable boundaries of the statute.

[39]    The Supreme Court has held that when interpreting statutes, we must ensure our

interpretation gives a “sensible construction”:

        General terms should be so limited in their application as not to lead to injustice,
        oppression, or an absurd consequence. It will always, therefore, be presumed that
        the legislature intended exceptions to its language which would avoid results of
        this character. The reason of the law in such cases should prevail over its letter.

Holy Trinity Church v. United States, 143 U.S. 457, 461 (1892) (quoting United States v. Kirby,

74 U.S. 482, 486-87 (1868)). When interpreting a statute, we must be mindful of the wrong the

statute is designed to prevent. See id. Our interpretation must consider whether the ends will

cause injustice or absurdity and avoid interpretations contrary to the statute’s spirit. See Mayor

of New York v. Lord, 18 Wend. 126, 132 (N.Y. 1837).

[40]    In Moylan I, we stated the purpose of the guardianship bond is “to ensure faithful

administration by the guardian.” 2011 Guam 16 ¶ 32. The bond prevents violations and abuses

of the fiduciary relationship. See Katherine Gorski, Conservatorship and Guardianship Bonds:

State Statutory Requirements, 35 Bifocal 133 (2014). It becomes an “insurance policy” that

protects the ward if the guardian mishandles the ward’s assets. Id.

[41]    The guardian’s management of the ward’s care or the ward’s property is also controlled

and regulated by the court. 15 GCA § 3501 (2005). In making decisions related to incompetent

wards, courts have a duty to act in the wards’ best interests. See Moylan I, 2011 Guam 16 ¶ 17.

“[B]road discretion [is] vested in the trial court to exercise its powers so as to serve the best

interests of the [ward].” Moylan IV, 2018 Guam 15 ¶ 10 (alterations in original) (quoting

Guardianship of Brown, 546 P.2d 298, 305 (Cal. 1976) (in bank)). When necessary to avoid

injustice or absurdity or for other bona-fide reasons, the court, exercising its broad discretion and
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                                     Page 16 of 19


power to regulate and control the guardian under 15 GCA § 3501, may modify the bond required

by 15 GCA § 4001 if modification is in the ward’s best interest. If the trial court does this, then

the trial court must justify the modified bond amount, explaining why such modification is in the

best interest of the ward.

[42]     In calculating the bond amount for a special guardian, the trial court should be guided by

the fiduciary duties of the guardian and the guardian’s liability. Title 15 GCA § 4001 states the

bond calculation should relate to the “personal property” of the ward.2 Courts may consider the

personal property of the ward within the “possession” of the guardian. See In re Rising, 112

N.Y.S.2d 349, 353 (Sur. 1952); Hornaday v. Hornaday, 213 P.2d 91, 99 (Cal. Dist. Ct. App.

1949) (holding that guardian’s bond makes them liable only for “money” and “movables” that

come into their hands). The trial court may be guided by the actual liability of the guardian,

which is the purpose of the bond statute. See May v. Cont’l Cas. Co., 936 A.2d 747, 751 (D.C.

2007); see also People ex rel. Sterling v. Huffman, 55 N.E. 981, 984 (Ill. 1899) (“The contract of

a surety is to be construed strictly, both in law and equity; and his liability is not to be extended,

by implication, beyond the terms of his contract. To the extent, and in the manner, and under the

circumstances pointed out in his obligation is he bound, and no further.”); Am. Indem. Co. v.

Noble, 235 S.W. 867, 868 (Tex. Comm’n App. 1921) (holding bond was only to be

commensurate with liability of guardian).

[43]     The trial court did not err when it established the bond amount of $250,000, finding that

amount satisfied the requirements of 15 GCA § 4001. The court based the bond amount on the

property—i.e., accounts—to which Leialoha has access. The bond amount sufficiently reflects


         2
           Section 4001 bases its bond calculation on “which sum shall be not less than twice the value of the
personal property and twice the value of the probable annual rents, issues and profits of all property belonging to the
ward.” 15 GCA § 4001.
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                    Page 17 of 19


the fiduciary duties and liability of Leialoha in relation to the portion of Yuk Lan’s estate over

which she has control. The court properly exercised its discretion and acted within the powers

granted by 15 GCA § 3501 in not requiring a bond equal to the value of Yuk Lan’s entire estate.

C. The Superior Court Did Not Err in Appointing Leialoha the Special Guardian of the
   Estate

[44]    Richard argues the trial court abused its discretion by appointing Leialoha as the limited

guardian over Yuk Lan’s estate, as she had previously abused her guardianship position.

Appellant’s Br. at 29-31. We disagree.

[45]    Richard points to the prior litigation and findings of Leialoha’s wrongdoing and multiple

attempts to improperly procure her parents’ finances.          Id.   Leialoha responds that the

guardianship appointment is not an abuse of discretion, as this court has already previously

recognized that while wrongdoing occurred, none of the wrongdoing was done with an ill will

towards Yuk Lan. Appellee’s Br. at 22-23 (Oct. 19, 2020); see Moylan I, 2011 Guam 16 ¶ 67.

[46]    “[C]ourts have a duty to protect the best interests and welfare of a ward.” Moylan I, 2011

Guam 16 ¶ 17. The appointment of a guardian is proper when it is in the best interest of the

ward, whether the ward is a minor or an adult. Id. The trial court has broad discretion “to

exercise its powers so as to serve the best interests of the [ward].” Moylan IV, 2018 Guam 15 ¶

10 (quoting Brown, 546 P.2d at 305). The best interest standard is recognized as the most

important, decisive factor in determining guardianship. See In re Guardianship of Autio, 747

N.W.2d 600, 603 (Minn. Ct. App. 2008); see also Brown, 546 P.2d at 305.

[47]    The court has over a decade of court filings and hearings on the suitability of Leialoha as

a guardian. See, e.g., Moylan IV, 2018 Guam 15 ¶ 14. Richard correctly notes the previous

finding of Leialoha improperly taking funds from her parents’ life savings. But this court upheld

the Superior Court’s findings that the act was not out of “ill will” or any “adverse pecuniary
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                      Page 18 of 19


interests” towards her parents. Moylan I, 2011 Guam 16 ¶ 20. The court noticed these prior

filings. The court based its decision on over a decade of evidence showing Leialoha has cared

for Yuk Lan, paid her bills, fed her, transported her, and made all necessary arrangements. RA,

tab 647C at 8 (Finds. Fact & Concl. L.). The court noted that Leialoha also demonstrated

financial responsibility for her mother’s estate, as evidenced by the regular financial reports

Leialoha filed with the court over the years. Id. at 11. The court also recognized that Leialoha

has been working with an accountant to prepare monthly reports for the estate and testified she

would continue to work with this accountant. Id. This evidence cumulatively shows substantial

evidence on which to conclude it is in the estate’s best interest to appoint Leialoha as a limited,

special guardian.

[48]    Richard characterizes the limited guardianship as giving Leialoha “sole and unfettered

purview over Yuk Lan’s financial affairs.” Appellant’s Br. at 30. This is a mischaracterization

of the Superior Court’s grant of a special limited guardianship allowing Leialoha to access a

single account, used for collecting rents from Yuk Lan’s lessees, and allowing Leialoha to use

the monies only for specified, predetermined purposes.

[49]    The trial court did not abuse its discretion by appointing Leialoha as the limited guardian

of Yuk Lan’s estate, as there is significant evidence that Leialoha has and will continue to

responsibly attend to Yuk Lan’s affairs.

D. The Trial Court Abused its Discretion by Failing to Appoint a Guardian for the Rest of
   Yuk Lan’s Estate

[50]    While it is within the trial court’s power to appoint a special or limited guardian, the trial

court abused its discretion in not appointing a guardian for the rest of Yuk Lan’s estate. Kurt

managed all of Yuk Lan’s financial affairs after a finding of Yuk Lan’s incompetency in 2008.

Kurt later resigned as guardian. Yuk Lan’s competency was never restored, a process detailed in
In re Guardianship of Moylan, Opinion, 2021 Guam 15                                       Page 19 of 19


15 GCA §§ 3901-3903. The trial court’s appointment of Leialoha as the special guardian of the

estate did not include all financial affairs previously managed by Kurt. As a result, most of Yuk

Lan’s property that she was already considered unable to properly manage is now without any

management at all. Yuk Lan needs a qualified guardian to protect these considerable assets. The

trial court abused its discretion when it declined to appoint a guardian for the rest of the estate

that Leialoha did not have authority to manage.

[51]      We remand to the trial court to appoint a guardian for the rest of Yuk Lan’s estate.

                                          V. CONCLUSION

[52]      For the forgoing reasons, we AFFIRM the trial court’s findings about the notice, bond,

and appointment of Lina Leialoha Moylan Alston as the special guardian of Yuk Lan Moylan’s

estate.    We REMAND to the Superior Court for further proceedings necessary for the

appointment of a guardian for the rest of Yuk Lan Moylan’s estate.




                     /s/                                                 /s/
             ROBERT J. TORRES                                 KATHERINE A. MARAMAN
              Associate Justice                                   Associate Justice



                                                 /s/
                                      F. PHILIP CARBULLIDO
                                            Chief Justice